Citation Nr: 9919545	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  91-17 872	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injury to the left elbow, and for residuals of 
injuries to the knees.  

3.  Entitlement to an increased rating for postoperative 
residuals of displacement of the right shoulder over the 
acromion, currently assigned a 10 percent disability 
evaluation.  

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  




REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1957 to February 1961.  

2.  The Board rendered a decision in the veteran's appeal in 
May 1996; the United States Court of Veterans Appeals (Court) 
rendered a decision in this matter in May 1998 affirming in 
part, reversing in part, and vacating in part the Board's May 
1998 decision.  

3.  On September 28, 1998, the Board was notified by the 
attorney-representative that the veteran had died; the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Nashville, Tennessee, subsequently confirmed that the veteran 
had died on February [redacted] 1998.  

4.  In an Order dated in May 1999, the Court withdrew its May 
1998 decision and vacated the Board's May 1996 decision and 
any rating decision subsumed therein.  


CONCLUSION OF LAW

Because of the death of the veteran during the pendency of 
his appeal before the Court, the May 9, 1996, decision of the 
Board must be vacated.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R.§ 20.904(a) (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1996, the Board rendered a decision in this case, 
which the veteran appealed to the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims).  That Court in a decision dated 
in May 1998 affirmed in part, reversed in part, and vacated 
in part the Board's May 1996 decision.  Judgment was entered 
thereon on June 1, 1998.  However, in a letter dated 
September 28, 1998, the veteran's attorney-representative 
notified the Board that the veteran had died.  Subsequent 
communication from the Nashville, Tennessee, RO confirmed 
that the veteran had died on February [redacted] 1998, while 
hospitalized at a VA facility.  In March 1999, the Secretary 
through his General Counsel informed the Court of the 
veteran's death and moved to withdraw the Court's May 1998 
decision, recall the June 1998 judgment, and vacate the 
Board's May 1996 decision in this matter.  In an Order dated 
May 24, 1999, the Court granted the Secretary's motion.  

In its Order, the Court noted that as a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The Court further noted that under 
these circumstances, the appropriate remedy was to vacate the 
underlying Board decision from which the appeal was taken and 
to dismiss the appeal to ensure that the Board decision and 
any underlying rating decision would have no preclusive 
effect in the adjudication of any accrued-benefits claims 
derived from the veteran's entitlements.  Accordingly, the 
Court recalled its prior judgment and mandate, withdrew its 
May 1998 decision, and vacated the Board's May 1996 decision.  
The Court stated that its Order vacating the Board's decision 
had the legal effect of nullifying the previous merits 
adjudication by the RO because that decision was subsumed in 
the Board decision.  The Court dismissed the appeal for lack 
of jurisdiction.  

Pursuant to the May 24, 1999, Order of the Court in this 
matter, the May 1996 decision of the Board is hereby vacated.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.904(a); Smith v. 
Brown, 10 Vet. App. at 333-34.  


ORDER

The May 9, 1996, decision of the Board is vacated, and the 
case is returned to the RO.  



		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


